Judgment, Supreme Court, New York County (Herbert Altman, J., at hearing; William Wetzel, J., at jury trial and sentence), rendered November 23, 1998, convicting defendant of three counts of robbery in the first degree and three counts of robbery in the second degree, and sentencing him to three consecutive terms of 25 years to run concurrently with three consecutive terms of 15 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant placed a backpack containing a loaded machine gun on the ground under a station wagon parked in a shopping center, whereupon defendant walked two blocks away and entered a store. This evidence established that defendant did not have any expectation of privacy in the backpack that society would recognize as objectively reasonable (see, People v Ramirez-Portoreal, 88 NY2d 99, 108-109; People v Bimentel, 254 AD2d 208, lv denied 92 NY2d 1047). In any event, the evidence establishes that defendant abandoned the backpack.
We perceive no abuse of sentencing discretion and conclude that the sentence was not based on any improper criteria. Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.